IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
V. ) I.D. No. 1803007827
)
)
ERIC T. DUNN, )
)
Defendant. )
ORDER

AND NOW TO WIT, this 17th day of December 2019, upon consideration
of Defendant Eric T. Dunn’s (“Defendant”) Motion for Modification of Sentence,
the sentence imposed upon the Defendant, and the record in this case, it appears to
the Court that:

1. On July 9, 2018, Defendant pleaded guilty to two counts of Drug
Dealing Tier Four (Class B Felony), Conspiracy Second Degree (Class G Felony),
and Operating Clandestine Laboratory (Class C Felony).' On March 8, 2019,
Defendant was sentenced to a sum of four years of unsuspended Level V time

followed by six months at Level IV and one year at Level III probation.’

 

' Case Review Calendar Pled Guilty, Sentence Deferred, State of Delaware v. Eric T. Dunn,
Crim. ID No. 1803007827, D.I. 12 (Del. Super. July 9, 2018) [hereinafter “Def.’s Plea”].

2 Defendant was sentenced as follows: (1) For the Drug Dealing charges, Defendant received
two consecutive sentences of twenty-five years at Level V, suspended after two years at Level V
for one year at Level III, probation to be served concurrently; (2) For the Conspiracy charge,
Defendant received two years at Level V, suspended immediately for two years at Level IV
Department of Correction (“DOC”) Discretion, suspended after six months at Level [V DOC
2. On September 11, 2019, Defendant asked this Court to modify his
sentence under Rule 35(b).* Defendant requests this Court modify his sentence by
replacing his Level IV sentence with Level III probation to take place in the
Commonwealth of Pennsylvania.* In support of his motion, Defendant states the
following grounds for relief: (1) “family and support” — Defendant has no family in
Delaware, but has “a full support group” in PA; (2) “employment” — Defendant “will
have access to a stable job” in PA; (3) “probation” — Defendant’s “probation is
hindering” him from obtaining an “interstate compact transfer;” and (4) “PA
sentence” — following his sentences in Delaware, Defendant is also sentenced to
serve sixteen months of incarceration in PA before serving his probation in
Delaware.”

3. The sentence in Defendant’s case was imposed pursuant to a Plea
Agreement between the State and Defendant.° After an appropriate colloquy, the
Court addressed Defendant in open court pursuant to Superior Court Criminal Rule

11(c)(1) and determined that he understood the nature of the charge to which the

 

Discretion, for one year at Level III, probation to be served concurrently; (3) For the last charge,
Defendant received eight years at Level V, also suspended for one year at Level III probation, to
be served currently. Sentence: ASOP Order, State of Delaware v. Eric T. Dunn, Crim. ID No.
1803007827, D.I. 14 (Del. Super. Mar. 8, 2019).

3 Motion for Modification of Sentence Filed Pro Se, State of Delaware v. Eric T. Dunn, Crim. ID
No. 1803007827, D.I. 15 (Del. Super. Sept. 18, 2019). [hereinafter “Def.’s Mot.”].

* Def.’s Mot. at page 3.

> Def.’s Mot. at pages 1-4.

6 Def.’s Plea Hearing.
plea was offered. Defendant fully acknowledged in open court that the range of
possible penalties included the sentence that was imposed by the Court in this case.

4. Under Superior Court Criminal Rule 35(b), “[t]he Court may . . . reduce
the . . . term or conditions of partial confinement or probation, at any time.”’
Defendant is not time-barred because he does not seek to modify or reduce his Level
V sentence, but rather requests a reduction of his level of probation.

5. Defendant’s ties to PA and need to serve a sentence there does not form
a basis for relief. No additional information has been provided to the Court that
would warrant a modification of this sentence. As such, the sentence was and
remains appropriate for all the reasons stated at the time of sentencing.

IT IS SO ORDERED that Defendant’s Motion for Modification of Sentence

is DENIED.

 

a

J sid os
Vivian L. Medinilla
Judge

oc: Prothonotary

cc: Department of Justice
Investigative Services
Defendant

 

7 SUPER. CT. CRIM. R. 35(b).